The agreed statement of facts reads:
"J.W. Steen  Co., of Middendorf, S.C. on April 20, 1912, executed to the plaintiff contract, which is placed in evidence herewith and marked "Exhibit A." This contract called for certain payments on a cash register on which there is still due a balance of $30.00. Default had been made in the payment before bankruptcy, and the machine in question was seized by the plaintiff in claim and delivery; it being at that time in the possession of the defendant, K. C. Johnson, who was the purchaser of the stock of goods owned by the bankrupt company. This contract was recorded in the office of the Register of Mesne Conveyances for Chesterfield County on October 18, 1912, being recorded in Book 23, page 715, this recording being done prior to the bankruptcy of J.W. Steen  Co. The machine in question was in the possession of the defendant, K.C. Johnson, being purchased by him along with the other merchandise, at a sale by the Trustee of the bankrupt estate. The machine in question being at that time covered by the lien of the plaintiff which was on record, the plaintiff refusing to adjudicate the matter in the bankrupt court. The sale of the stock and merchandise, including all fixtures in the storeroom of J.W. Steen  Co., and its successors, H.C. Wilhelm Co., Middendorf, Chesterfield County, S.C. The Trustee of the bankrupt tendered to the plaintiff's attorneys *Page 299 
the balance due them on the cash register, which tender is still open, the tender being $30, being the last payment due on the contract."
The plaintiff moved for the direction of a verdict, which was refused.
The defendant then moved for a direction of a verdict. In passing on that motion his Honor said:
"Upon consideration of the motion now made by the defendant's counsel for a direction of verdict in his favor, it appears from the testimony that, when the Trustee came into possession of this machine under the proceeding in bankruptcy, the machine was advertised and sold along with the other property of the bankrupt estate by the Trustee; the Trustee having first tendered to the plaintiff's attorney the admitted balance due on the machine, which tender was refused, and, although still being open for acceptance by the plaintiff's attorney, has, according to the foregoing statement of the plaintiff's attorney, been again refused. The tender having been made and refused, the lien of the mortgage designated therein as a reservation of title has been discharged, and the possession of the defendant is a perfect possession, and has been freed from the lien held by the plaintiff. For the reasons stated, I think the motion on the defendant's part for a direction of a verdict should be granted, and it is so ordered.
"Mr. Foreman and gentlemen of the jury, for the reasons you have heard announced in your presence by the Court, you will take the summons and complaint herein, and write on the back thereof your verdict, `We find for the defendant the property in dispute.'"
I. The appellant assigns error in that his Honor erred in refusing to direct a verdict for the plaintiff and in directing a verdict for the defendant. There was no error here. His Honor committed no error in holding that the contract set up was in law a mortgage. It was stated by his Honor, without objection, that the entire amount due had been tendered *Page 300 
and the tender refused. The tender of the full amount discharged the lien of the mortgage.
The judgment should be affirmed.
MR. JUSTICE WATTS concurs.